Case 2:20-cv-00180-JLB-MRM Document 41-8 Filed 07/01/20 Page 1 of 1 PageID 628




                                            IN THE T]NITED STATES DTSTRTCT COT]RT FOR THE
                                                     MIDDLE DISTRICT OF FLORIDA
                                                         FORT MYERS DIVISION

   LINDA FAIRSTEIN,                                                 )
                                                                    )
                                     Plaintiff,                     )                Case No: 2:20-cv-00 I 8O-TPB-NPM
                                                                    )
                                     v.                             )
                                                                    )
   NETFLIX, INIC., AVA DUVERNAY,                                    )
   and ATTICA LOCKE,                                                )
                                                                    )
                                                                    )
                                     Defendants.                    )


                                                     DECLARATION OF ERIC REYNOLDS

                      I, Eric Reynolds, declare as follows:

                       1.            I currently reside in the state of New York.

                      2.             I will    not be inconvenienced and    will willingly travel to Fort Myers, Florida to

   testiff           at the    trial in this action without the need for a court ordered subpoena.

                      Pursuant to 28 U.S.C. $ 1746,I declare under penalty of perjury that the foregoing

   is true and correct.

                                             ,t4j*                                                 .,
                                                                                                   .t       it


   Executed on this                         +giauv of June,2020.                                        :




                                                                                             LDS




   [   1   3s   89-0 001 l34e s24s   t 11                               I
